DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,596,521.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 1-26 of U.S. Patent No. 9,596,521 can also be interpreted as claimed features as claimed in the claims 8-20 of the present application. 

With respect to claims 8-20, the rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,596,521 in view of US Patent 7,774,834 by Chauhan et al. (“Chauhan”), US PGPUB 2002/0078233 by Biliris et al. (“Biliris”), US Patent 7,343,397 by Kochanski et al. (“Kochanski”), and US PGPUB 2002/0059622 by Grove et al. (“Grove”).
 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of U.S. Patent No. 9,596,521 with the teaching of Chauhan because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Chauhan would allow for access and filtering of resources such as HTML contents on a server via HTTP (Chauhan: at least Col. 2 Lines 12-15; “security gateway receives URL messages rejected by a message filter based on a set of rules. The URL messages were rejected because they triggered at least one rejection rule used by the message filter”).

Also, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of U.S. Patent No. 9,596,521 with the teaching of Biliris because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Biliris would allow for performance of DNS lookup on HTTP/URL requests that “translate the host name into an IP address that is utilized to establish the connection to the server with the desired resource” so as to allow for access of resources on a server (Biliris: at least ¶0002).

Also, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of U.S. Patent No. 9,596,521 with the teaching of Kochanski because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Kochanski would allow for attempts to resolve an DNS lookup errors (Kochanski: at least Col. 5 Lines 62-63; “If this reverse A-record lookup fails (e.g., the relevant A-record is not directly available).).

Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of U.S. Patent No. 9,596,521 with the teaching of Grove because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Grove would allow for performance of lookup using fresh information upon expiration of old resolution records (Grove: at least ¶0010).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0064262 by Chen et al. (“Chen”) in view of US PGPUB 2011/0161086 by Rodriguez.

As to Claim 1, Chen teaches a method for identification of live broadcast content having multiple identification information associated therewith and based on-the-fly modification of the broadcast content during broadcast thereof, the method comprising: receiving a content for broadcast (Chen: at least Fig. 1 shows video transmission broadcasted to video reception unit; ¶0018 further discloses “… provide compressed video content to the VRU 130”), the content including a pre-existing identification information embedded therein as a plurality of pre-existing watermarks (Chen: at least ¶0018; “VTU 110 may be operable to watermark pictures in the base view video and the enhancement view video so as to prevent illegal duplication of associated video programs. Watermarks may be embedded into pictures in the base view video and/or the enhancement view video”; note: watermarks comprise identification information used to “prevent illegal duplication” of content streams);
extracting at least one of the pre-existing watermarks to obtain the pre-existing identification information associated with the content (Chen: at least ¶0016; “corresponding watermark data may be extracted from the received transport stream”; ¶0021 further discloses “… extract or verify watermarks embedded in the received transport stream”);
embedding a plurality of additional watermarks into the content as the content is being transmitted for live broadcast (Chen: at least ¶¶0022; “watermarked base view video and enhancement view video may be multiplexed into a single transport stream for transmission”), the plurality of additional watermarks including a new identification information for the content (Chen: at least ¶¶0021-0022; “insert or embed the watermarks into the specific regions” and “… inserting a different watermark”; ¶0018 further discloses “watermarks may be embedded into pictures in the base view video and/or the enhancement view video”; note: watermark comprise identification information used to “prevent illegal duplication” of content streams; note: different watermarks as additional watermarks).
Chen does not explicitly disclose, but Rodriguez discloses upon commencement of embedding of a first watermark of the plurality of additional watermarks (Rodriguez: at least ¶0080; “second encoding layer is added and/or overwrites the watermark encoding applied”; ¶0088 also discloses “updating the metadata each time a new layer of encoding is added” and “embed a watermark layer that overwrites, partially overwrites or co-exists with one or more previously embedded watermark layers”), transmitting the pre-existing identification information, the new identification information (Rodriguez: at least ¶0080; “a second encoding layer is added and/or overwrites the watermark encoding applied” and “this layer of encoding provides encoded data that either alone or together with the previous layer of encoding”; “second encoding layer is added and/or overwrites the watermark encoding applied”; ¶0039 also discloses “watermark carrying a content ID”; note: content ID as identification information) and a temporal relationship between the pre-existing and additional watermarks to a remote database (Rodriguez: at least ¶0088; “the layered encoding scheme interacts with metadata collection by updating the metadata each time a new layer of encoding is added“ and “register the new watermark information in a manner that cross references the existing watermark layers. In this way, a transaction history and distribution history can be compiled from the metadata registries referenced by the watermark in the audio signal”; note: with layered encoding, layer(s) added at a later time would be on top of previous layer(s)), wherein: 
the temporal relationship enables identification of a location of the pre-existing watermarks based on a location of the one or more additional watermarks that are extracted from the live broadcast content (Rodriguez: at least ¶0088; “register the new watermark information in a manner that cross references the existing watermark layers. In this way, a transaction history and distribution history can be compiled from the metadata registries referenced by the watermark in the audio signal”; note: with layered encoding, newer layer(s) added at a later time would be on located on top of older layer(s) added previously); and
upon reception of the live broadcast content by a receiver device equipped with a watermark extractor and extraction of at least one of the additional watermarks (Rodriguez: at least ¶0045; “decoder 109c attempts to detect, and if present, extracts the watermark payload”; ¶0086 further discloses “watermark decoders are used to extract one or more encoding layers from the captured content as well as pertinent contextual data of the instance captured”), the receiver device is enabled to receive metadata provided in correspondence with the pre-existing identification information of the content (Rodriguez: at least ¶0039; “decodes an upstream encoded watermark carrying a content ID and linking to metadata in a metadata database”; ¶0077 further explains that CID of content identifier in form of GUID for “looking up metadata in the database indexed by the GUID” note: linking of watermark enables receiving of metadata).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rodriguez’s features of upon commencement of embedding of a first watermark of the plurality of additional watermarks (Rodriguez: at least ¶¶0080, 0088), transmitting the pre-existing identification information, the new identification information (Rodriguez: at least ¶¶0039, 0080) and a temporal relationship between the pre-existing and additional watermarks to a remote database (Rodriguez: at least ¶0088), wherein:
the temporal relationship enables identification of a location of the pre-existing watermarks based on a location of the one or more additional watermarks that are extracted from the live broadcast content (Rodriguez: at least ¶0088); and
upon reception of the live broadcast content by a receiver device equipped with a watermark extractor and extraction of at least one of the additional watermarks (Rodriguez: at least ¶¶0045, 0086), the receiver device is enabled to receive metadata provided in correspondence with the pre-existing identification information of the content (Rodriguez: at least ¶¶0039, 0077) with Chen’s method.
The suggestion/motivation for doing so would have been to perform “digital watermark processing that implements an orchestrated watermark encoding strategy” and watermark decoding “within a distribution path of content tracks, including audio, visual and audio visual works” where watermark layers can be embedded that “overwrites, partially overwrites or co-exists with one or more previously embedded watermark layers” (Rodriguez: at least ¶¶0006, 0008).

As to Claim 2, Chen and Rodriguez teach the method of claim 1, wherein embedding the plurality of the additional watermarks overwrites the plurality of the pre-existing watermarks within the live broadcast content (Rodriguez: at least ¶0080; “embed a watermark layer that overwrites, partially overwrites or co-exists with one or more previously embedded watermark layers”).

As to Claim 3, Chen and Rodriguez teach the method of claim 1, wherein the one or more additional watermarks is part of a hierarchical watermark architecture that includes a payload layer, a data link layer and a physical layer (Rodriguez: at least ¶¶0019-0020; “the N bits of information transmitted by the watermark encoder are a datagram, or a packet of data within a connectionless protocol. This is equivalent to a UDP Packet within the TCP/IP stack, enabling stateless networks to be created, where the watermark encoder and watermark decoder operate without the need to define state before transmission begins” and “utilizing the Open Systems Interconnection (OSI) Model, at the Data Link layer”; note: OSI has physical layer, data link layer and application layer – payloads are carried at application layer).
As to Claim 5, Chen and Rodriguez teach the method of claim 3, wherein the hierarchical watermark architecture further includes a segment layer (Rodriguez: at least ¶¶0007-0008; “watermark encoding on the content signal to embed layer of digital watermark into the content signal) and a stream layer (Rodriguez: at least ¶0008; “embed a watermark layer that overwrites, partially overwrites or co-exists with one or more previously embedded watermark layers”), wherein the segment layer defines arrangement of watermark codes within a watermark segment (Rodriguez: at least ¶¶0007-0008; “watermark encoding on the content signal to embed layer of digital watermark into the content signal”) and the stream layer defines an application of the plurality of additional watermarks to one or more watermark segments in the live broadcast content (Rodriguez: at least ¶0008; “embed a watermark layer that overwrites, partially overwrites or co-exists with one or more previously embedded watermark layers”; note: new or additional watermark layer defines additional watermarks).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0064262 by Chen et al. (“Chen”) in view of US PGPUB 2011/0161086 by Rodriguez, and further in view of US PGPUB 2001/0052023 by Lin et al. (“Lin”), and further in view of US PGPUB 2007/0121939 by Olesen et al. (“Olesen”).

As to Claim 4, Chen and Rodriguez teach the method of claim 3, wherein and a specific number of watermark symbols form a watermark payload at the payload layer (Rodriguez: at least ¶0080; “embed a watermark layer that overwrites, partially overwrites or co-exists with one or more previously embedded watermark layers).

Chen and Rodriguez do not explicitly disclose, but Lin discloses wherein smallest identifiable data at the physical layer is an audio sample of the live broadcast content (Lin: at least ¶0045; “voice information are converted into TCP/IP application layer data 513”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lin’s feature of smallest identifiable data at the physical layer is an audio sample of the live broadcast content (Lin: at least ¶0045) with the method disclosed by Chen and Rodriguez.
The suggestion/motivation for doing so would have been to implement transmission of various different multimedia data types over network (Lin: at least ¶0045; “multimedia information currently comprises voice information, but may include other media such as video, in audio and visual formats”).

Chen, Rodriguez and Lin do not explicitly disclose, but Olesen discloses a predetermined number of audio samples host a watermark symbol at the data link layer (Olesen: at least ¶0030 further disclose “layer 2/3 (data link/network) processing” and ¶0032 discloses “… embeds the tokens/keys as a watermark in any one or across multiple ones of the layer 2/3, physical or RF layers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Olesen’s feature of a predetermined number of audio samples host a watermark symbol at the data link layer (Olesen: at least ¶¶0030, 0032) with the method disclosed by Chen, Rodriguez and Lin.
The suggestion/motivation for doing so would have been to provide “viable approaches to watermarking data being communicated over wireless communications” (Olesen: at least ¶0009).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0064262 by Chen et al. (“Chen”) in view of US PGPUB 2011/0161086 by Rodriguez, and further in view of NPL “Tamperproof Watermarking of 3D Models using Hausdorff Distance” by Motwani et al. (“Motwani”).

As to Claim 6, Chen and Rodriguez teach the method of claim 1.

Chen and Rodriguez do not explicitly disclose, but Motwani discloses wherein a temporal span of the one or more additional watermarks is 1.5 seconds (Motwani: at least pg. 54, V. Conclusion; “though Genetic Algorithms are known to be slow, the approach used here reduces the computational costs significantly. The average time for watermarking each vertex was approximately 1.5 second”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Motwani’s feature of wherein a temporal span of the one or more additional watermarks is 1.5 seconds (Motwani: at least pg. 54, V. Conclusion) with the method disclosed by Chen and Rodriguez.
The suggestion/motivation for doing so would have been to implement watermarking using genetic algorithms that “reduce the computational cost significantly (Motwani: at least pg. 54, V. Conclusion).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2011/0064262 by Chen et al. (“Chen”) in view of US PGPUB 2011/0161086 by Rodriguez, and further in view of NPL “Tamperproof Watermarking of 3D Models using Hausdorff Distance” by Motwani et al. (“Motwani”), and further in view of US Patent 6,209,094 by Levine et al. (“Levine”).

As to Claim 7, Chen, Rodriguez and Motwani teach the method of claim 6.

Chen, Rodriguez and Motwani do not explicitly disclose, but Levine discloses wherein the one or more additional watermarks are detectable with a temporal alignment of 2 milliseconds (Levine: at least Col. 24 Lines 15-19; “watermark alignment module 2000 (FIG. 20) determines the optimum of all offsets within the selected range of offsets, e.g., plus or minus five seconds, in accordance with the present invention”; note: “alignment of 2 milliseconds” is within the range of -5 seconds and 5 seconds of alignment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Levine’s feature of wherein the one or more additional watermarks are detectable with a temporal alignment of 2 milliseconds (Levine: at least Col. 24 Lines 15-19) with the watermarking feature in the method disclosed by Chen and Rodriguez and Motwani.
The suggestion/motivation for doing so would have been to determine “the optimum of all offsets within the selected range of offsets” for alignment in watermarking (Levine: at least Col. 24 Lines 15-19) -- such as the watermarking implemented in the method disclosed by Chen and Rodriguez and Motwan-i.

Claims 8-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2003/0084294 by Aoshima et al. (“Aoshima”) in view of US Patent 7,774,834 by Chauhan et al. (“Chauhan”), and further in view of US PGPUB 2002/0078233 by Biliris et al. (“Biliris”).

As to Claim 8, Aoshima teach a method for facilitating acquisition of metadata associated with a content, comprising: detecting one or more watermarks (Aoshima: at least ¶0129; “embedded in the authentication mark utilizing the electronic watermark technique or the like”; ¶0135 further discloses “the authentication mark 1601 is embedded”) from a multimedia content received at a receiver device (Aoshima: at least ¶0051; “terminal 40 accesses a desired Web page held in the service providing apparatus 10”; ¶0135 further discloses “a Web page including an authentication mark”), at least one of the detected one or more watermarks including a payload (Aoshima: at least ¶0101; “authentication mark is electronic image data in which Web page attribute information and a signature to the Web page attribute information are embedded utilizing the electronic watermark technique or the like” and “Web page identification information (such as URL)”; ¶0129 further discloses “extracts the Web page identification information and the signature of the authentication mark issuer, which are embedded in the authentication mark”).

Aoshima does not explicitly disclose, but Chauhan discloses a payload that comprises a server code and an interval code that identifies an interval of the multimedia content (Chauhan: at least Col. 9 Lines 16-18 & 20-25; “cnn.com" and “/2004/Jan/1/” or “/2003/Jan/” as server code and interval code; note: a month in a year as an interval of web content; note: para. 0027 of Specification teaches “prepending the server code as a hostname to at least a portion of the domain name” – this means server code is part of a domain name such as www.cnn.com); transmitting a request for metadata associated with the received multimedia content (Chauhan: at least Col. 5 Lines 14 & 39-45; “examples of the received message components are cookies, form fields, and hidden fields”; “cookie is a piece of data given to a web browser running on client 110 by server 120. A session cookie is a cookie that is assigned to a user by server 120 on a per session basis and it is stored on client 110 only for the user session. Session cookies will typically store information in the form of a session identification and may contain related state information for the session”; note: cookies with associated metadata), the request transmitted using a hypertext transfer protocol (HTTP) for delivery to a metadata server and formed using a uniform resource locator (URL) (Chauhan: at least Col. 9 Lines 19-20; “protocol, such as “HTTP://”; note: cookies with associated metadata on server), the URL including a first section that includes a domain name associated with the detected server code (Chauhan: at least Col. 9 Line 20; “a host domain name, such as "www.cnn.com"”), and a second section that includes at least part of the detected interval code (Chauhan: at least Col. 9 Lines 16-19; 2002, 2003 or 2004 can be portion of an interval; Dec or Jan can also be portion of an interval); and 
receiving a response to the request, the response including metadata associated with the multimedia content (Chauhan: at least Col. 5 Lines 39-44; “cookie is a piece of data given to a web browser running on client 110 by server 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chauhan’s features of payload that comprises a server code and an interval code that identifies an interval of a multimedia content (Chauhan: at least Col. 9 Lines 16-18 & 20-25); transmitting a request for metadata associated with the received multimedia content (Chauhan: at least Col. 5 Lines 14 & 39-45), the request transmitted using a hypertext transfer protocol (HTTP) for delivery to a metadata server and formed using a uniform resource locator (URL) (Chauhan: at least Col. 9 Lines 19-20), and the URL including a first section that includes a domain name associated with a detected server code (Chauhan: at least Col. 9 Line 20), and a second section that includes at least part of the detected interval code (Chauhan: at least Col. 9 Lines 16-19); and
receiving a response to the request, the response including metadata associated with the multimedia content (Chauhan: at least Col. 5 Lines 39-44) with the Aoshima’s multimedia content that includes the one or more detected watermarks (Aoshima: at least ¶0101; “authentication mark is electronic image data in which Web page attribute information and a signature to the Web page attribute information are embedded utilizing the electronic watermark technique or the like. Here, the Web page attribute information is, for example, Web page”).
The suggestion/motivation for doing so would have been to access and filter resources such as HTML contents on a server via HTTP (Chauhan: at least Col. 2 Lines 12-15; “security gateway receives URL messages rejected by a message filter based on a set of rules. The URL messages were rejected because they triggered at least one rejection rule used by the message filter”).
Aoshima and Chauhan do not explicitly disclose first section of the URL triggering the receiver device to employ a domain name service (DNS) protocol to obtain an internet protocol (IP) address of the metadata server, and wherein an HTTP query is formed and transmitted to the IP address using at least a portion of the interval code.
However, Biliris discloses first section of the URL triggering the receiver device to employ a domain name service (DNS) protocol to obtain an internet protocol (IP) address of the metadata server (Biliris: at least ¶0002; “servers/hosts are identified by domain names, e.g. "www.xyz.com", which are part of a loosely hierarchical naming scheme which are mapped into network IP addresses using the Domain Name Service (DNS).”), and wherein an HTTP query is formed and transmitted to the IP address using at least a portion of the URL (Biliris: at least ¶0002; “DNS is in essence a distributed database of multiple name servers that maintain and answer queries on mapping between domain names and addresses. Name servers belong to a hierarchy wherein DNS queries are resolved by contacting other name servers and following a delegation/referral chain to an authoritative name server for the queried host. For example, before a client can issue a request for a resource identified in a particular URL, a DNS query must be issued to translate the host name into an IP address that is utilized to establish the connection to the server with the desired resource”; note: request for resource as HTTP query that ask for resource at an IP address).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Biliris’s features first section of the URL triggering the receiver device to employ a domain name service (DNS) protocol to obtain an internet protocol (IP) address of the metadata server (Biliris: at least ¶0002), and wherein an HTTP query is formed and transmitted to the IP address using at least a portion of the URL (Biliris: at least ¶0002) with the URL including interval code disclose by Aoshima and Chauhan.
The suggestion/motivation for doing so would have been to perform DNS lookup on HTTP/URL requests that “translate the host name into an IP address that is utilized to establish the connection to the server with the desired resource” so as to allow for access of resources on a server (Biliris: at least ¶0002) -- such as the metadata server disclosed by Aoshima and Chauhan.
Claim 19 (a device claim) corresponds in scope to Claim 8, and are similarly rejected.
As to Claim 9, Aoshima, Chauhan and Biliris teach the method of claim 8, wherein at least a portion of the URL is obtained based on information that is stored at a memory cache at the receiver device (Aoshima: at least ¶0134-0135; “information terminal 40' displays the Web page received from the Web server 10' through the service providing apparatus 30'. At that time, when the Web page includes an authentication mark, this authentication mark is displayed additionally (S2001)” and “the authentication mark 1601 is embedded with the Web page identification information of the Web page certified by the authentication mark”; note: Web page identification information being at least a portion of the URL and it is stored at the client that received the from server).
Claim 20 (a device claim) corresponds in scope to Claim 9, and are similarly rejected.

As to Claim 10, Aoshima, Chauhan and Biliris teach the method of claim 8, wherein employing the DNS protocol includes communication with one or more of: a DNS cache, a DNS resolver, or a DNS server (Biliris: at least ¶0002; “DNS is in essence a distributed database of multiple name servers that maintain and answer queries on mapping between domain names and addresses. Name servers belong to a hierarchy wherein DNS queries are resolved by contacting other name servers and following a delegation/referral chain to an authoritative name server for the queried host”; note: name servers).

As to Claim 11, Aoshima, Chauhan and Biliris teach the method of claim 8, wherein the IP address is obtained at least in-part by: forming a lookup query that includes the server code (Biliris: at least ¶0002; “DNS is in essence a distributed database of multiple name servers that maintain and answer queries on mapping between domain names and addresses”), transmitting the lookup query to a lookup services server, and receiving the IP address in a lookup response received at the receiver device in response to the lookup query (Biliris: at least ¶0002; “DNS queries are resolved by contacting other name servers and following a delegation/referral chain to an authoritative name server for the queried host”).

As to Claim 15, Aoshima, Chauhan and Biliris teach the method of claim 8, wherein the domain name is formed at least in-part by prepending the server code as a hostname to at least a portion of the domain name (Chauhan: at least Col. 9 Lines 20-29; “each URL string is a combination of the protocol, such as "HTTP://", a host domain name, such as "www.cnn.com", and a directory path, such as 2004/Jan/1/sports”; note: “cnn” as hostname and “www.cnn.com” as domain name), the at least a portion of the domain name having been established by a server registrar (Chauhan: at least Col. 9 Lines 36-37; “learning engine 230 stores all URLs with the same host domain name in a trie structure”).

As to Claim 16, Aoshima, Chauhan and Biliris teach the method of claim 8, wherein the first section of the URL includes the server code that is prepended as a hostname to at least a portion of the domain name (Chauhan: at least Col. 9 Lines 20-29; “each URL string is a combination of the protocol, such as "HTTP://", a host domain name, such as "www.cnn.com", and a directory path, such as 2004/Jan/1/sports”; note: “cnn” as hostname and “www.cnn.com” as domain name), and the second section of the URL includes one or both of the server code or the interval code (Chauhan: at least Col. 9 Lines 16-18 & 20-25; “/2004/Jan/1/” or “/2003/Jan/” as interval codes; note: a month in a year as an interval of web content).

As to Claim 17, Aoshima, Chauhan and Biliris teach the method of claim 8, wherein the metadata includes information for acquisition of an additional content (Chauhan: at least Col. 5 Lines 14 & 39-45; “cookie is a piece of data given to a web browser running on client 110 by server 120. A session cookie is a cookie that is assigned to a user by server 120 on a per session basis and it is stored on client 110 only for the user session. Session cookies will typically store information in the form of a session identification and may contain related state information for the session”; Col. 5 Lines 53-55 further disclose “compare the returned cookie value with the stored value. If the returned value is the same as the stored value, the message is allowed to pass”; note: metadata includes session information and related state information; URL requests that are allowed to pass would return additional content) or service associated with the multimedia content identified by the interval code.

As to Claim 18, Aoshima, Chauhan and Biliris teach the method of claim 8, wherein the domain name is formed at least in-part as a hostname, the hostname having been obtained by one or more DNS operations that include using the server code and a primary domain name to obtain the hostname (Biliris: at least ¶0002; “Servers/hosts are identified by domain names, e.g. "www.xyz.com", which are part of a loosely hierarchical naming scheme which are mapped into network IP addresses using the Domain Name Service (DNS)” and “Uniform Resource Locators (URLs), e.g. "http://www.xyz.com/dir/document.html" which identifies an HTML document, "document.html" on server "www.xyz.com" in directory "dir"”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2003/0084294 by Aoshima et al. (“Aoshima”) in view of US Patent 7,774,834 by Chauhan et al. (“Chauhan”), and further in view of US PGPUB 2002/0078233 by Biliris et al. (“Biliris”), and further in view of US Patent 7,343,397 by Kochanski et al. (“Kochanski”).

As to Claim 12, Aoshima, Chauhan and Biliris teach the method of claim 11.

 Aoshima, Chauhan and Biliris do not explicitly disclose, but Kochanski discloses wherein the lookup query (Kochanski: at least Col. 4 Lines 53-54; “DNS reverse lookup module advantageously generates a domain name equivalence class for each IP address provided”) is triggered upon a determination that a memory component at the receiver device does not include an association between the server code and the IP address (Kochanski: at least Col. 5 Lines 60-67; “If this reverse A-record lookup fails (e.g., the relevant A-record is not directly available), DNS cache 570 may be advantageously searched by module 520 for a forward mapping which contains the given IP address”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kochanski’s feature of wherein the lookup query (Kochanski: at least Col. 4 Lines 53-54) is triggered upon a determination that a memory component at the receiver device does not include an association between the server code and the IP address (Kochanski: at least Col. 5 Lines 60-67) with the method disclosed by Aoshima, Chauhan and Biliris.
The suggestion/motivation for doing so would have been to make an attempt to resolve an DNS lookup errors (Kochanski: at least Col. 5 Lines 62-63; “If this reverse A-record lookup fails (e.g., the relevant A-record is not directly available).

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2003/0084294 by Aoshima et al. (“Aoshima”) in view of US Patent 7,774,834 by Chauhan et al. (“Chauhan”), and further in view of US PGPUB 2002/0078233 by Biliris et al. (“Biliris”), and further in view of US PGPUB 2002/0059622 by Grove et al. (“Grove”).

As to Claim 13, Aoshima, Chauhan and Biliris teach the method of claim 11.

Aoshima, Chauhan and Biliris do not explicitly disclose, but Grove discloses wherein the lookup query is triggered upon a determination that a memory component at the receiver device includes an association between the server code and the IP address that is out-of-date (Grove: at least ¶0010; “name-to-address resolution record”; also, "after the TTL of that record expires, the DNS server will "refresh" the information, by re-issuing an upstream query.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Grove’s feature of wherein the lookup query is triggered upon a determination that a memory component at the receiver device includes an association between the server code and the IP address that is out-of-date (Grove: at least ¶0010) with the method disclosed by Aoshima, Chauhan and Biliris.
The suggestion/motivation for doing so would have been to perform lookup using fresh information upon expiration of old resolution records (Grove: at least ¶0010).

As to Claim 14, Aoshima, Chauhan and Biliris teach the method of claim 11.

Aoshima, Chauhan and Biliris do not explicitly disclose, but Grove discloses wherein the lookup query is triggered upon: a determination that a memory component at the receiver device includes an association between the server code and a particular IP address (Grove: at least ¶0010; “some name-to-address resolution record, may decide to store that record in its local memory called “cache””) , and a further determination that contact with the metadata server using the particular IP address cannot be established (Grove: at least ¶0010; “TTL of that record expires, the DNS server will "refresh" the information, by re-issuing an upstream query”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Grove’s features of wherein the lookup query is triggered upon: a determination that a memory component at the receiver device includes an association between the server code and a particular IP address (Grove: at least ¶0010) , and a further determination that contact with the metadata server using the particular IP address cannot be established (Grove: at least ¶0010) with the method disclosed by Aoshima, Chauhan and Biliris.
The suggestion/motivation for doing so would have been to perform lookup using fresh information upon expiration of old resolution records (Grove: at least ¶0010).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST -6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.W/Examiner, Art Unit 2168                                                                                                                                                                                             15 December 2022
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168